In re Wynn, Edward R.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 272-897.
Relator represents that the district court has failed to act timely on a note of intent to take writs filed on or about April 28, 2011. If relator’s representation is correct, the district court is ordered to consider and act on the notice. If relator’s representation is incorrect, the district is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.